Citation Nr: 1745276	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky finding that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a nervous condition (also claimed as a mental condition/disorder).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2016.  A transcript of the hearing is associated with the claims file.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for an acquired psychiatric disorder (claimed as a nervous condition) was initially denied in an unappealed June 1993 rating decision. 

2.  The evidence received since the June 1993 rating decision is not cumulative and redundant of the previous evidence of record and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for entitlement to service connection for an acquired psychiatric disability was initially denied in a June 1993 rating decision.  The RO found that service records did not document any treatment or diagnoses of a psychiatric condition and there was no indication a chronic psychiatric or nervous disability was incurred during active duty service.  The Veteran did not appeal the denial of the claim and the June 1993 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

The evidence received since the June 1993 rating decision includes various statements from the Veteran reporting the incurrence of traumatic and stressful events during service, including incidents where he was beaten by other soldiers and received mental health treatment.  The Veteran also reports that he had no psychiatric problems prior to entering military service and experienced the onset of symptoms such as paranoia while on active duty.  These statements are new as they were not previously considered and material as they pertain to unestablished facts of the claim that were previously lacking, i.e. the incurrence of an in-service event/injury and a link between the Veteran's active duty service and current psychiatric disorder.  The credibility of these statements is also presumed for the purpose of determining whether they are new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Reopening of the claim is accordingly granted.  





ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the reopened claim for service connection for an acquired psychiatric disorder.  The Board finds that a VA examination is necessary to determine the nature and etiology of the claimed condition-particularly whether the behavioral problems documented during the Veteran's active duty service are indications that his disability had its onset during active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from all VA facilities for the period dating from February 18, 2016 to the present.   

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the claimed acquired psychiatric disorder.  

After reviewing the claims file, including service and personnel records, the examiner should clarify the Veteran's current psychiatric diagnoses, to include whether he has a personality disorder and/or schizophrenia.

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present psychiatric disability is etiologically related to an incident of active duty service.

Service records show that the Veteran had many behavioral problems and disciplinary actions during active duty.  He was discharged in July 1977 for an unsuitable and defective attitude under Chapter 13, Army Regulation 635-200 "Separation for Unsatisfactory Performance."  The DD-214 and information provided by the Veteran in a July 2012 statement also indicate that he was discharged due to a personality disorder, though the February 1977 separation examination showed the Veteran was psychiatrically normal.  Available post-service treatment records show that the Veteran began mental health treatment in 1993 for polysubstance abuse, auditory hallucinations, and complaints of depression.  A VA neuropsychologist found during a March 2017 evaluation that the Veteran's symptoms of hallucinations, paranoia, and depression likely began in the early-mid 1980s, but noted that the Veteran was a limited historian.  More recent VA treatment records document the Veteran's reports of stressful situations during active duty including his service in South Korea, an increased use of alcohol, his assault by two other soldiers, an incident in 1977 where his girlfriend in Korea had an abortion, and the onset of depression, paranoia, and hearing voices with psychiatric treatment during military service.  These instances are not documented in the service or personnel records.

A complete rationale must be provided for all expressed medical opinions.

3.  After completion of the above, readjudicate the issue on appeal with consideration of all the evidence added to the record.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


